                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

LARRY JAMES TYLER,                               §
          Plaintiff,                             §
                                                 §
vs.                                              §     Civil Action No. 9:17-2208-MGL
                                                 §
                                                 §
PATRICIA RAY; and JOEANNE TICE,                  §
           Defendants.                           §
                                                 §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
        AND GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       This action arises under 42 U.S.C. § 1983.        Plaintiff Larry James Tyler (Tyler) is

proceeding pro se. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting Defendants Patricia Ray and Joeanne

Tice’s (collectively Defendants) motions for summary judgment be granted and this action be

dismissed without prejudice. The Report was made in accordance with 28 U.S.C. § 636 and Local

Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on October 15, 2018, ECF No. 72, but Tyler failed

to file any objection to the Report. “[I]n the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.’” Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s

note). Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841,

845-46 (4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court Defendants’ motions for summary judgment are GRANTED and Tyler’s action is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       Signed this 31st day of January 2019 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
